UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6379


ANTHONY J. MCCOY,

                Plaintiff - Appellant,

          v.

CHAPPELL, Officer, Nottoway Correctional Center; ANDERSON,
Sgt., Nottoway Correctional Center; HURST, Capt., Nottoway
Correctional    Center;   WALTON,   Lieutenant,   Nottoway
Correctional    Center;   STOKES,   Lieutenant,   Nottoway
Correctional Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00756-JRS)


Submitted:   June 14, 2012                    Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony J. McCoy, Appellant Pro Se. Lara Kate Jacobs, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony J. McCoy appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     McCoy v. Chappell, No. 3:10-cv-00756-JRS (E.D. Va. Feb.

10, 2012).      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2